Judgment unanimously affirmed without costs. Memorandum: The court did not abuse its discretion in granting defendant’s motion to dismiss the complaint on the ground of fórum non conveniens (CPLR 327 [a]; Islamic Republic v Pahlavi, 62 NY2d 474, 479, cert denied 469 US 1108; Silver v Great Am. Ins. Co., 29 NY2d 356, 361). The cause of action arose in South Carolina, defendant is amenable to suit in that forum, and both the contract and choice of law principles compel the application of South Carolina law (see, Islamic Republic v Pahlavi, supra). We express no opinion on the merits of the parties’ cross motions for summary judgment. (Appeal from judgment of Supreme Court, Ontario County, Reed, J. — dismiss complaint.) Present — Denman, J. P., Boomer, Pine, Balio and Lawton, JJ.